Opinion by
Me. Justice Mitchell,
According to all the evidence the road at the point where the, accident took place was smooth, level and of sufficient width for ordinary travel. The absence of a parapet or guard rail was not in any sense the proximate cause of the accident, though if one had been there the consequences might have been less serious. Even that however is entirely conjectural. But there was nothing in the occasion of the accident or the manner of its occurrence which the township could reasonably have been required to foresee and provide against. Further, if the township was bound to anticipate the conjuncture of circumstances which led to the accident, while they were in the future, and was negligent in not providing against their possible happening, the plaintiff must have been at least equally negligent in not guarding against them when they were present or imminent. But we prefer to rest the case on the absence of any sufficient evidence of negligence on the part of defendant.
Judgment affirmed.